Citation Nr: 1130384	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for low back pain syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO confirmed and continued the 20 percent evaluation assigned for the Veteran's low back pain syndrome.  The Veteran appealed the June 2007 decision in March 2008.  Following the receipt of additional evidence the RO issued a statement of the case in October 2008, which granted service connection for lumbar radiculitis of each lower extremity and assigned a 10 percent evaluation for each extremity.  In his December 2008 substantive appeal, the Veteran limited his appeal to the "20 percent evaluation for forward flexion of the thoracolumbar spine."  Thus, the appeal is limited to the issue listed on the cover page.  See 38 C.F.R. § 20.202.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Togus, Maine.

In April 2010, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his April 2010 hearing, the Veteran testified that he had to undergo a lower back adjustment approximately every two months.  He indicated that he underwent these back adjustments at North East Physical Medicine and Rehabilitation.

On review of the claims file, the Board notes that only two entries from North East Physical Medicine and Rehabilitation are of record:  one from July 2006, and one from March 2008.  The Veteran's April 2010 testimony clearly indicates that other records pertinent to the appeal are available and have not been associated with the claims file.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form in order to allow for the release of the records from North East Physical Medicine and Rehabilitation.

Additionally, the Veteran's last VA spine examination was performed in April 2008.  During his April 2010 Board hearing, the Veteran asserted that the symptomatology he experiences due to his service connected low back pain syndrome has increased in severity since his last VA examination.  Further, back pain is a symptom capable of lay observation, and so the Veteran's statements concerning increased back pain since his last examination are considered competent.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the Veteran's competent statements regarding an increase in the severity of his symptoms, the Board finds that the Veteran should be afforded a new VA examination in connection with his claim for a higher disability rating for his low back pain syndrome.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service connected disability that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records  and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from North East Physical Medicine and Rehabilitation in Brewster, New York referenced by the Veteran).  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  After the receipt of any additional medical records obtained in accordance with this remand, the RO should schedule an orthopedic examination to ascertain the current severity of the Veteran's service connected low back pain syndrome.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report.

(A) The examiner should provide data as to the range of motion for the lumbosacral spine, specifically identifying any excursion of motion accompanied by pain.  

(B) The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

(C) The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  

(D)  In addition, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.

(E)  The examiner should also indicate whether there are neurological problems and/or neurologic abnormalities like bowel or bowel impairment, shown to be related to the lumbar spinal pathology and if so, identify the nerves involved and severity of involvement.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  Adjudication of the claim for a higher disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



